Case 1:20-cv-00338-JJM-LDA Document 1 Filed 08/07/20 Page 1 of 16 PageID #: 1




                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF RHODE ISLAND

MARIANA MARINI                               :
     Plaintiff                               :
                                             :
       v.                                    :                      C.A. No.
                                             :
METROPOLITAN LIFE INSURANCE                  :
COMPANY                                      :
    Defendant                                :

                                         COMPLAINT

Now comes the Plaintiff in the above entitled matter and complains as follows:

                                        Nature of Action

1.     This is an action seeking an award to Plaintiff of long-term disability (“LTD”) benefits

       under the group long-term disability plan (the “Plan”) established by Bank of America

       which is administered and insured by Metropolitan Life Insurance Company (“MetLife”).

2.     Plaintiff seeks recovery of benefits pursuant to §502(a)(1)(B) of ERISA (29 U.S.C.

       §1132(a)(1)(B)).

3.     At all relevant times, the Plan constituted an “employee welfare benefit plan” as defined

       by 29 U.S.C. §1002(1), and as a result of her employment, Plaintiff was qualified under

       the Plan as a “participant” as defined by 29 U.S.C. §1002(7). This claim relates to

       benefits under the foregoing Plan.

                                             Parties

4.     Plaintiff, Mariana Marini, is and was at all relevant times a resident of the State of Rhode

       Island.

5.     Defendant, Metropolitan Life Insurance Company, upon information and belief, was at

       all relevant times an insurance company registered to do business in Rhode Island and
Case 1:20-cv-00338-JJM-LDA Document 1 Filed 08/07/20 Page 2 of 16 PageID #: 2




      having a usual place of business located at 18210 Crane Nest Drive, 3 rd Floor, Tampa, FL

      33647.

                                       Jurisdiction and Venue

6.    At all relevant times, Defendant had sufficient minimum contacts within the State of

      Rhode Island to satisfy the requirements for personal jurisdiction pursuant to Rhode

      Island’s Long Arm Statute.

7.    Jurisdiction of the Court is based upon the Employee Retirement Income Security Act of

      1974 (ERISA), and in particular 29 U.S.C. §1132(e)(1) and §1132(f). In addition, this

      action may be brought before this Court pursuant to 28 U.S.C. §1331, which gives the

      District Court jurisdiction over actions that arise under the laws of the United States.

8.    ERISA provides, at 29 U.S.C. §1133, a mechanism for administrative or internal appeal

      of benefit denials. The administrative appeal process has been exhausted, is satisfied, and

      this dispute is ripe for suit.

9.    Venue is proper in this Court because Plaintiff is a resident of the State of Rhode Island,

      and Defendant is subject to this Court’s personal jurisdiction with respect to this action.

      28 U.S.C. §1391(c)(2).

10.   MetLife is an insurance company which has, at all times relevant hereto, done business

      within this district.

                                            Statements of Fact

11.   Under the Plan, Ms. Marini is entitled to LTD benefits if she meets the following

      definition of disability:

          Due to Sickness or as a direct result of accidental injury:
           You are receiving Appropriate Care and Treatment and complying
             with the requirements of such treatment unless, in the opinion of a


                                                 2
Case 1:20-cv-00338-JJM-LDA Document 1 Filed 08/07/20 Page 3 of 16 PageID #: 3




              Physician, future or continued treatment would be of no benefit;
              and
             You are unable to earn in the first 24 months of Sickness or
              accidental injury, more than 80% of Your Predisability Earnings at
              Your Own Occupation from any employer in Your Local
              Economy; and
             After such period, more than 60% of Your Predisability Earnings
              from any employer in Your Local Economy at any gainful
              occupation for which You are reasonably qualified taking into
              account Your training, education and experience.

12.   Ms. Marini is disabled due to neurogenic pain, migraines, depression, anxiety, and

      posttraumatic stress disorder (“PTSD”).

13.   Prior to her disability, Ms. Marini worked as a client services representative for Bank of

      America.

14.   As a client services representative, Ms. Marini was responsible for, among other things,

      coordinating unit’s relationship management activities, preparing and conducting client

      presentations, handling general service problems, and consulting with senior staff for

      guidance and resolution on more complex issues and overall relationship management.

15.   The duties of Ms. Marini’s own occupation included, but were not limited to, “phone and

      computer work, ability to express thoughts clearly, troubleshooting, and concentration to

      process information.”

Ms. Marini Underwent a C-Section

16.   On or about September 19, 2017, Ms. Marini underwent a c-section to deliver her son.

17.   Following her c-section, Ms. Marini began to experience intermittent pain at her incision

      site.

18.   On or about March 7, 2018, Ms. Marini reported to her OB/GYN that her pain was

      persistent and that she was now suffering numbness over the incision.



                                                3
Case 1:20-cv-00338-JJM-LDA Document 1 Filed 08/07/20 Page 4 of 16 PageID #: 4




19.   Ms. Marini’s OB/GYN became concerned that Ms. Marini had developed nerve

      entrapment syndrome and referred her to a pain specialist.

20.   Ms. Marini underwent several nerve block injections, as well as physical therapy, but was

      unable to obtain pain relief.

21.   On or about June 27, 2018, Ms. Marini reported to her OB/GYN that the injections had

      not helped, that she “continues to have originating pain from the right side of her incision

      and it shoots down her thigh,” and that “it is affecting her life.”

MetLife found Ms. Marini disabled from her Own Occupation and approved STD benefits

22.   Ms. Marini became totally disabled under the terms of the Plan on or about June 29,

      2018.

23.   Ms. Marini filed a claim for short-term disability (“STD”) benefits due to her nerve pain.

24.   Bank of America’s STD plan was self-funded and administered by MetLife.

25.   Ms. Marini was disabled and entitled to benefits under the STD plan if she was unable to

      perform the essential functions of her occupation.

26.   MetLife investigated and determined that Ms. Marini was disabled under the terms of the

      STD plan.

27.   In August of 2018, Ms. Marini consulted with a surgeon regarding her nerve pain but was

      advised that surgery was unlikely to be beneficial, given that injections did not resolve

      her pain. Ms. Marini was referred back to pain management.

28.   Ms. Marini subsequently developed anxiety and depression as a result of her nerve pain

      and inability to properly care for her son due to her pain.

29.   In August of 2018, Ms. Marini began treating with psychiatric clinical nurse specialist

      Laura Chalk.


                                                 4
Case 1:20-cv-00338-JJM-LDA Document 1 Filed 08/07/20 Page 5 of 16 PageID #: 5




30.   MetLife determined that Ms. Marini was disabled under the terms of the STD plan, and

      Bank of America paid STD benefits, from on or about June 30, 2018 until on or about

      December 28, 2018, the maximum STD benefit period.

MetLife wrongly denied Ms. Marini’s LTD claim

31.   MetLife also reviewed Ms. Marini’s file for LTD benefits.

32.   Bank of America’s LTD plan was both administered and insured by MetLife.

      Accordingly, MetLife was a conflicted LTD plan administrator.

33.   Between November 13, 2018 and November 26, 2018, Ms. Marini was admitted to Butler

      Hospital’s partial hospitalization program.

34.   On or about December 14, 2018, Ms. Marini underwent a peripheral nerve block in the

      transversus abdominis plane (a “TAP” block).

35.   Between January 17, 2019 and February 22, 2019, Ms. Marini was admitted to Rhode

      Island Hospital’s partial hospitalization program.

36.   Following Ms. Marini’s partial hospitalization, each week she engaged in therapy with

      Ms. Chalk, trauma exposure therapy with Darren Holowka, Ph.D., and group therapy.

37.   Following Ms. Marini’s partial hospitalization, she worked with her primary care

      physician to obtain a referral to a pain specialist.

38.   Following Ms. Marini’s partial hospitalization, she began taking gabapentin to treat her

      chronic pain.

39.   On or about April 30, 2019, Ms. Chalk wrote a letter explaining Ms. Marini’s medical

      status. Ms. Chalk wrote:

              [Mariana] was experiencing unrelenting neuralgia in the area of her
              cesarean section incision. She had gone to see many doctors to try and
              figure out and treat this pain without success and it was wearing her down.
              This pain left her feeling hopeless and inadequate. She was unable to lift

                                                 5
Case 1:20-cv-00338-JJM-LDA Document 1 Filed 08/07/20 Page 6 of 16 PageID #: 6




             or play with her son due to the pain and could not be the mother that she
             wanted to be.

             ...

             She was admitted to Butler Hospital’s Integrative Therapies Track from
             11/12/18 to 11/26/18 to target her depression and high level of anxiety.
             During this period memories of her trauma [(witnessing and surviving an
             earthquake disaster as a young child)] resurfaced in a potent way and it
             became clear that her trauma history was driving her symptoms. Mariana
             endorsed crippling anxiety with daily panic, flashbacks and dissociative
             episodes, irritability, hyperarousal and hypervigilance, fear of harm
             coming to her son and obsessive checking for safety. At times she felt
             angry . . . She felt sad and hopeless at times, crying daily, with decreased
             pleasure in the things that she used to enjoy, guilt, shame as well as
             insomnia and thoughts that she wished that she didn’t have to go through
             this life, that her son would be better off without her. She felt as though
             she was a bad mother and wasn’t providing her son with the mothering
             that he deserved.

40.   In her April 30, 2019 letter, Ms. Chalk further explained that Ms. Marini “struggles daily

      with incapacitating pain from her cesarean section and worries that there will be no

      resolution” and that Ms. Marini “is significantly compromised by her current mental

      health status. She is struggling to stay afloat.”

41.   On or about May 1, 2019, Ms. Marini’s group therapist, Sarah Zimage, LMHC, wrote a

      letter explaining Ms. Marin’s medical status. Ms. Zimage wrote:

             In group, Ms. Marini has reported clinically significant symptoms
             of PTSD, and has discussed how these symptoms have interfered
             with activities of daily living such as self-care, caring for her
             family including her elderly parents and child, and caring for her
             household.

42.   On or about May 3, 2019, MetLife denied Ms. Marini’s claim for LTD benefits,

      concluding that the medical evidence did not support Ms. Marini’s disability from her

      Own Occupation beyond December 16, 2018, and therefore she failed to meet the LTD

      Plan’s elimination period.


                                                6
Case 1:20-cv-00338-JJM-LDA Document 1 Filed 08/07/20 Page 7 of 16 PageID #: 7




43.   MetLife’s decision to deny LTD benefits was against the clear weight of the evidence.

44.   MetLife’s decision to deny LTD benefits because Ms. Marini was not disabled beyond

      December 16, 2018 was contradicted by its determination that Ms. Marini was disabled

      and entitled to STD benefits until December 28, 2018, the maximum STD benefit period.

45.   Upon information and belief, MetLife’s contradictory positions on Ms. Marini’s STD and

      LTD claims was due to MetLife’s status as a conflicted LTD plan administrator and the

      fact that MetLife was responsible for paying LTD benefits, but not STD benefits.

46.   On or about May 14, 2019, Dr. Holowka wrote a letter explaining Ms. Marini’s medical

      status. He wrote:

             Notwithstanding her progress in therapy so far, [Ms. Marini]
             continues to struggle with various PTSD symptoms, including
             repeated, disturbing, and unwanted memories and nightmares of
             the [earthquake] events. She also experiences feeling very upset
             and strong physical reactions when something reminds her of the
             events. As a result, she avoids people, places, situations and
             conversations, as well as thoughts and feelings, including
             dissociative episodes. She struggles with feelings of guilt and self-
             blame, and has experienced cognitive changes including strong
             negative beliefs about herself, other people and the world,
             persistent strong negative feelings, feeling constantly on guard and
             jumpy, as well as difficulty concentrating and sleeping.

Ms. Marini appealed MetLife’s wrongful denial of benefits

47.   On or about October 11, 2019, Ms. Chalk wrote another report, explaining Ms. Marini’s

      medical and disability status. She opined:

             I do not believe that Mariana Marini would be able to fulfill her
             role as a customer service representative at the Bank of America or
             any other job at this time. Her pain, anxiety, PTSD & depression
             significantly impact her ability to focus & interact with clients &
             peers; attend work regularly due to lack of sleep & physical pain or
             keep up with the pace and demands of a full or even part-time
             position.



                                               7
Case 1:20-cv-00338-JJM-LDA Document 1 Filed 08/07/20 Page 8 of 16 PageID #: 8




48.   By letter dated October 15, 2019, Ms. Marini timely appealed MetLife’s denial of her

      LTD benefits.

49.   On or about November 27, 2019, MetLife referred Ms. Marini’s file for a pain

      management peer review and a psychiatry peer review through its vendor, Genex.

50.   On or about December 6, 2019, Ms. Marini’s file was reviewed by MetLife’s

      anesthesiology and pain medicine consultant, William Baumgartl, M.D.

51.   On or about December 6, 2019, Ms. Marini’s file was reviewed by MetLife’s psychiatry

      consultant, Brandon Erdos, M.D.

52.   Dr. Baumgartl and Dr. Erdos’ file review opinions contained an identical “File

      History/Summary.”

53.   Upon information and belief, the File History/Summary was materially incomplete and

      presented an inaccurate accounting of Ms. Marini’s medical situation.

54.   Upon information and belief, neither Dr. Baumgartl nor Dr. Erdos actually reviewed Ms.

      Marini’s medical records themselves when rendering their opinions, but rather relied on

      the materially incomplete “File History/Summary.”

55.   Against the clear weight of the evidence, Dr. Baumgartl concluded that Ms. Marini did

      not have any physical restrictions or limitations for the time period of June 30, 2018 to

      present.

56.   Upon information and belief, Dr. Baumgartl cherry-picked evidence and arbitrarily

      minimized and/or ignored evidence that supported Ms. Marini’s claim.

57.   Against the clear weight of the evidence, Dr. Erdos concluded that Ms. Marini only had

      psychiatric impairments between November 13, 2018 and April 18, 2019.

58.   Dr. Erdos concluded:



                                               8
Case 1:20-cv-00338-JJM-LDA Document 1 Filed 08/07/20 Page 9 of 16 PageID #: 9




             During the time frame that impairment is supported from
             11/13/2018 through 04/18/2019, the claimant’s psychiatric
             conditions impair or restrict her ability to sustain work-related
             activities on a full time basis. For the rest of the time frame in
             question, there is no indication that the claimant’s abilities are
             impaired and unable to be sustained on a full-time basis due to a
             psychiatric condition.

59.   Upon information and belief, Dr. Erdos cherry-picked evidence and arbitrarily minimized

      and/or ignored evidence that supported Ms. Marini’s claim.

60.   Upon information and belief, MetLife failed to provide both Dr. Baumgartl and Dr. Erdos

      with a job description for Ms. Marini’s Own Occupation as a client services

      representative.

61.   Upon information and belief, neither Dr. Baumgartl nor Dr. Erdos considered whether

      Ms. Marini was capable of performing her Own Occupation.

62.   On or about December 9, 2019, Ms. Marini received a letter from MetLife, providing a

      copy of Dr. Baumgartl and Dr. Erdos’ file review opinions.

63.   On or about December 17, 2019, Ms. Chalk wrote a report, rebutting Dr. Erdos’ opinion.

64.   In her December 17, 2019 report, Ms. Chalk explained:

             Mariana has been unable to work since June 30, 2018. Initially,
             Mariana was experiencing unrelenting neuralgia in the area of her
             cesarean section incision. She has been many doctors to try and
             treat this pain. Unfortunately, it has been unsuccessful. This pain
             began to wear Mariana down and left her feeling hopeless,
             inadequate, and unable to lift or play with her son, which further
             contributed to her feelings of inadequacy. She was referred to me
             by her midwife and I have been treating Mariana since August 22,
             2018. At that time, Mariana was experiencing symptoms of
             depression and anxiety including frequent tearfulness, irritability,
             lack of focus, uncontrollable worry, and difficulty sleeping, all of
             which prevented Mariana from even caring for her young son
             without assistance, let alone returning to work. Her anxiety was so
             out of control, Mariana was admitted to Butler Hospital’s partial
             hospitalization program from November 12, 2018 through
             November 26, 2018. Being at the partial program and discussing

                                               9
Case 1:20-cv-00338-JJM-LDA Document 1 Filed 08/07/20 Page 10 of 16 PageID #: 10




             family dynamics led to the resurfacing of suppressed traumatic
             memories from her childhood. Upon her discharge from Butler
             Hospital she described intrusive memories, flashbacks and
             dissociation. PTSD became a primary treatment focus and she was
             referred to Rhode Island Hospital’s partial hospitalization program
             where she was admitted from January 17, 2019 until February 22,
             2019.

             Contrary to Dr. Erdos’ assessment, Mariana continued to be
             disabled from depression, anxiety, and post-traumatic stress
             disorder beyond April 18, 2019. Despite numerous medication
             adjustments/additions, as well as weekly trauma group therapy,
             weekly individual trauma therapy with Darren Holowka, Ph.D.,
             and weekly therapy and psychopharmacology visits with myself,
             Mariana’s symptoms have not improved to a point where she is
             capable of returning to work in any capacity.

65.   On or about December 18, 2019, Ms. Marini wrote to MetLife and explained the errors in

      Dr. Baumgartl and Dr. Erdos’ opinions.

66.   On or about January 6, 2020, Dr. Erdos wrote an addendum to his file review opinion.

67.   In his January 6, 2020 addendum, Dr. Erdos concluded: “The original determination that

      impairment is supported, but only for a portion of the time frame in question due to a

      psychiatric condition, remains unchanged. The period of impairment supported by the

      documentation begins 11/13/2018 and ends 04/18/2019.”

68.   Regarding Ms. Marini’s letter explaining the errors in Dr. Baumgartl and Dr. Erdos’

      opinions, Dr. Erdos wrote: “[The] letter, while detailing medical record summaries and

      arguments against the original determination do not provide additional medical insights

      or medical opinions that would change the prior determination.”

69.   Regarding Ms. Chalk’s December 17, 2019 report, Dr. Erdos wrote:

             The letter submitted by Laura Chalk, MSN, PCNS, provides an
             opinion that supports the claimant as functionally impaired during
             the entirety of the time frame in question. Ms. Chalk gives
             documentation to support her opinion. However, the
             documentation when considered with the totality of the medical
                                               10
Case 1:20-cv-00338-JJM-LDA Document 1 Filed 08/07/20 Page 11 of 16 PageID #: 11




             records reviewed does not provide any additional new insights or
             provide new evidence that would substantiate a change to the
             original determination. (emphasis added).

70.   On or about January 9, 2020, Ms. Chalk wrote a letter in response to Dr. Erdos’ January

      6, 2020 addendum.

71.   In her January 9, 2020 letter, Ms. Chalk pointed out the inconsistency between Dr. Erdos’

      statement that Ms. Chalk provided documentation to support her opinion that Ms. Marini

      was continuously functionally impaired since June 30, 2018, and his statement that Ms.

      Chalk’s opinion did not change his conclusion that Ms. Marini was only functionally

      impaired between November 13, 2018 and April 18, 2019.

72.   In her January 9, 2020 letter, Ms. Chalk wrote: “Dr. Edros is wrong. I have been

      evaluating and treating Mariana for a year and a half. During that time, I have observed

      her disabling symptoms of pain, depression, anxiety, and PTSD, as documented in my

      December 17, 2019 report and my weekly therapy notes.”

73.   On or about January 21, 2020, Dr. Erdos wrote a second addendum to his file review

      opinion, in which he backtracked to try and justify maintaining his conclusion that Ms.

      Marini was only functionally impaired between November 13, 2018 and April 18, 2019.

      Dr. Erdos wrote:

             it is the writer’s acknowledgement that in the prior determination
             the summary of Ms. Chalk’s findings may have been a poor
             choice of words. It was not the intention of this writer in the
             addendum to review to suggest that Ms. Chalk provided evidence
             that supported her opinion that the claimant is continually disabled
             since 06/30/2018. A more appropriate statement would have been
             to state that Ms. Chalk in her 12/17/2019 report opined the
             claimant has been continuously disabled since 06/30/2018 and
             provided documentation that she opines supports her statement.
             (emphasis added).



                                              11
Case 1:20-cv-00338-JJM-LDA Document 1 Filed 08/07/20 Page 12 of 16 PageID #: 12




MetLife denied Ms. Marini’s appeal

74.   On February 3, 2020, MetLife denied Ms. Marini’s appeal. In the denial letter, appeals

      specialist Krista Page wrote: “While we do not discount your client experiences physical

      and psychiatric symptoms, which supported psychiatric restrictions and limitations for

      the closed period of November 13, 2018 through April 18, 2019, these restrictions and

      limitations did not support your client would have been prevented from performing her

      own occupation, throughout the entire Elimination Period onward.”

75.   Upon information and belief, MetLife never addressed the discrepancy between its

      determination that Ms. Marini was disabled from her own occupation for the entire STD

      benefit period and its determination that she did not meet the LTD Plan’s elimination

      period.

76.   MetLife’s decision to deny Ms. Marini’s LTD benefits and deny her appeal was against

      the clear weight of the evidence.

77.   MetLife’s decision to deny Ms. Marini’s LTD benefits and deny her appeal was wrong,

      arbitrary, and capricious.

78.   Upon information and belief, MetLife was responsible for paying Ms. Marini’s LTD

      benefits.

79.   Upon information and belief, MetLife had a financial conflict of interest serving as (a)

      the fiduciary to determine plan beneficiaries’ entitlement to benefits, and (b) the entity

      responsible for paying such benefits from its own assets.

80.   Upon information and belief, MetLife had a financial incentive to deny Plaintiff’s Plan

      benefits.




                                               12
Case 1:20-cv-00338-JJM-LDA Document 1 Filed 08/07/20 Page 13 of 16 PageID #: 13




81.   Upon information and belief, MetLife’s wrongful conduct during the administration of

      Ms. Marini’s LTD claim was the result of MetLife’s conflict of interest.

82.   Upon information and belief, MetLife’s decision to deny Plaintiff’s LTD benefits was the

      result of MetLife’s conflict of interest.

83.   Upon information and belief, the opinion of William Baumgartl, M.D. was influenced by

      MetLife’s conflict of interest, as well as his own conflict of interest and his desire for

      repeat business from MetLife and/or Genex.

84.   Upon information and belief, the opinion of Brandon Eros, M.D. was influenced by

      MetLife’s conflict of interest, as well as his own conflict of interest and his desire for

      repeat business from MetLife and/or Genex.

85.   MetLife’s decision to deny Ms. Marini’s benefits was wrong, arbitrary and capricious,

      and an abuse of any discretion that MetLife purports to have reserved under the Plan.

86.   Pursuant to R.I.G.L. § 27-18-79, MetLife has no discretion under the Plan, therefore, the

      Court’s review of Plaintiff’s claim is de novo.

87.   Based on the evidence submitted to MetLife or otherwise available to MetLife,

      establishing that Plaintiff has met the Plan conditions for entitlement to benefits

      continuously since June 30, 2018, and that she at all relevant times continued to meet said

      conditions, Plaintiff is entitled to payment of all Plan LTD benefits owed to her plus

      interest on all improperly withheld payments.

                                        COUNT I
                     (Enforcement of Plaintiff’s Rights Under the Plan
                            – ERISA 29 U.S.C. §1132(a)(1)(B))

88.   Plaintiff repeats and reaffirms the above paragraphs, as though fully set forth herein.




                                                  13
Case 1:20-cv-00338-JJM-LDA Document 1 Filed 08/07/20 Page 14 of 16 PageID #: 14




89.     Plaintiff is entitled to enforcement of all of her rights under the Plan, including but not

        limited to, payment of all past and present monthly disability insurance benefits.

90.     Plaintiff is entitled to interest on all overdue payments.

                                          COUNT II
                           (Breach of Fiduciary Duty Under the Plan
                                  – ERISA 29 U.S.C. §1104)

91.     Plaintiff repeats and reaffirms the above paragraphs, as though fully set forth herein.

92.     To the detriment of Plaintiff, MetLife failed to discharge its duties with respect to the

        Plan solely in the interest of the participants and beneficiaries and for the exclusive

        purpose of providing benefits to participants and their beneficiaries and defraying

        reasonable expenses of administering the plan.

93.     To the detriment of Plaintiff, MetLife failed to discharge its duties with respect to the

        Plan solely in the interest of participants and beneficiaries and with the care, skill,

        prudence, and diligence under the circumstances then prevailing that a prudent man

        acting in a like capacity and familiar with such matters would use in the conduct of an

        enterprise of a like character and with like aims.

                                            COUNT III
      (Clarification of Plaintiff’s Rights to Future Benefits Under the Terms of the Plan
                               – ERISA 29 U.S.C. §1132(a)(1)(B))

94.     Plaintiff repeats and reaffirms the above paragraphs, as though fully set forth herein.

95.     Pursuant to 29 U.S.C. §1132(a)(1)(B), Plaintiff is entitled to clarification of her rights to

        future benefits under the terms of the Plan.

96.     Plaintiff seeks a declaration that she has been continuously disabled under the terms of

        the Plan from June 30, 2018 to the present, and that she is entitled to any and all benefits

        wrongfully withheld for said period.


                                                  14
Case 1:20-cv-00338-JJM-LDA Document 1 Filed 08/07/20 Page 15 of 16 PageID #: 15




97.    Plaintiff further seeks a declaration that she is entitled to interest on all benefits

       determined to have been wrongly withheld from her under the Plan.

                                          COUNT IV
             (Declaration of Plaintiff’s Rights Under the Plan – 28 U.S.C. §2201)

98.    Plaintiff repeats and reaffirms the above paragraphs, as though fully set forth herein.

99.    Based on the above asserted facts and allegations, this matter constitutes a case in

       controversy under the Declaratory Judgment Act, 28 U.S.C. §2201 and Plaintiff is

       entitled to a declaratory judgment establishing her rights under the Plan.

100.   Plaintiff seeks a declaration that she has been continuously disabled under the terms of

       the Plan from June 30, 2018 through the present, and that she is entitled to any and all

       benefits wrongfully withheld under the Plan for said period.

101.   Plaintiff further seeks a declaration that she is entitled to interest on all benefits

       determined to have been wrongfully withheld from her under the Plan.




WHEREFORE, Plaintiff prays for the following relief:
A.     That the Court enter judgment in Plaintiff’s favor and against MetLife and that the Court

order MetLife to pay LTD income benefits to Plaintiff in the amount equal to the contractual

amount of benefits to which Plaintiff is entitled.

B.     That the Court order MetLife to pay Plaintiff prejudgment interest on all benefits that

have accrued prior to the date of judgment.

C.     That the Court order MetLife to continue paying Plaintiff benefits until such time as

Plaintiff meets the policy conditions for discontinuance of benefits.

D.     That the Court award Plaintiff attorney’s fees pursuant to 29 U.S.C. §1132(g).


                                                  15
Case 1:20-cv-00338-JJM-LDA Document 1 Filed 08/07/20 Page 16 of 16 PageID #: 16




E.      That the Court enter declaratory judgment clarifying and establishing Plaintiff’s rights

under the Plan.

F.      For such other legal or equitable relief as this Court deems just and proper, as well as the

costs of suit.




The Plaintiff hereby designates J. Scott. Kilpatrick as Trial Counsel in this matter.

                                                      Plaintiff, by her attorneys,

                                                      /s/ J. Scott Kilpatrick
                                                      J. Scott Kilpatrick, Esq. (#4036)
                                                      jskilpatrick@cck-law.com
                                                      Mason J. Waring, Esq. (#7737)
                                                      mwaring@cck-law.com
                                                      Leah Small, Esq. (#9701)
                                                      lsmall@cck-law.com
                                                      Chisholm Chisholm & Kilpatrick LTD
                                                      321 S Main St #200
                                                      Providence, RI 02903
                                                      (401) 331-6300 Telephone
                                                      (401) 421-3185 Facsimile




                                                 16
